PER CURIAM.
Upon the state’s confession of error, which we accept as well taken, the order under *1083review, summarily denying the appellant’s motion to vacate judgment and sentence under Fla.R.Crim.P. 3.850, is reversed upon a holding that the trial court failed to address the grounds asserted for relief in the subject motion to vacate, but instead considered certain other grounds for relief asserted in a prior motion to vacate which the court had previously dismissed at the request of the appellant. The cause is remanded to the trial court with directions to consider the grounds for post-conviction relief asserted by the appellant in his pending motion to vacate under Fla.R.Crim.P. 3.850.
Reversed and remanded.